Citation Nr: 1532357	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  08-13 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to an increased initial disability rating for right patellofemoral pain syndrome, evaluated as 10 percent disabling prior to May 29, 2009, and as 20 percent disabling since May 29, 2009.

3.  Entitlement to an increased initial disability rating for right knee instability, evaluated as 10 percent disabling since July 28, 2010.

4.  Entitlement to an increased initial disability rating for residuals of a left hip injury, evaluated as 10 percent disabling.

5.  Entitlement to an increased initial disability rating for psoriasis, evaluated as 10 percent disabling.

6.  Entitlement to an increased initial disabling rating for gastroesophageal reflux disease (GERD), evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  

In May 2010 and October 2013, the Board remanded the claims for additional development.  The case has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The record does not reflect that the Veteran has a bilateral foot disorder that is separate from the service-connected psoriasis.  

2.  Prior to May 29, 2009, the Veteran's flexion of the right knee was, at worst, 110 degrees with full extension.  Since May 2009, flexion has not been limited to less than 30 degrees, he has full extension, and there is no meniscus disability.  

3.  The record shows that prior to July 28, 2010, medical professionals did not find instability of the right knee; since July 2010, there has been no competent evidence of moderate instability of the right knee.  

4.  The record shows that left hip strain has not been manifested by flexion limited to 30 degrees, extension limited to 5 degrees, abduction lost beyond 10 degrees, the inability to cross his legs, or the inability to toe-out more than 15 degrees throughout the appeal period.  

5.  The record shows that psoriasis has not been manifested by covering 20 to 40 percent of either the entire body or exposed areas, and he has not used systemic therapy such as corticosteroids or other immunosuppressive drugs throughout the appeal period.  

6.  The Veteran reports persistently recurrent epigastric distress with multiple symptoms related to his service-connected GERD; the disability, however, is not productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a bilateral foot disability due to injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2014). 

2.  The criteria for a disability rating in excess of 10 percent for limitation of flexion of the right knee prior to May 28, 2009, and in excess of 20 percent as of May 28, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260, 5261 (2014); VAOPGCPREC 9-2004 (Sept. 17, 2004).
3.  The criteria for a compensable disability rating for instability of the right knee prior to July 28, 2010, and in excess of 10 percent as of July 28, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.71a, DC 5257; VAOPGCPREC 23-97 (July 1, 1997).

4.  The criteria for an initial rating in excess of 10 percent for residuals of a left hip injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, DCs 5252 (2014).

5.  The criteria for an initial rating in excess of 10 percent for psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.118, DC 7816 (2014).

6.  The criteria for an initial rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1 , DC 7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied.

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in October 2006, prior to the initial adjudication of his claims, and a letter in May 2009 which informed him of the requirements needed to establish entitlement to service connection.  In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  The letters also informed the Veteran that appropriate disability ratings and effective dates would be assigned if any of his claims were granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the claims for increase, the Veteran appealed the evaluations assigned following the award of service connection, and thus there is no duty to send the Veteran a new letter.  In the April 2008 statement of the case, the RO provided the Veteran with the criteria for each of the service-connected disabilities.  Accordingly, the Board finds that VA has satisfied its duties to notify the Veteran.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

All relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service treatment records, VA treatment records, private medical records, VA examination reports, and January 2010 hearing testimony.

Regarding whether there was substantial compliance with the Board's May 2010 and October 2013 remand directives, the AOJ secured the Veteran's VA treatment records, provided the Veteran with VA examinations, and obtained both private medical records and records at a government facility other than VA that had been identified by the Veteran.  The Board finds that the VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The Veteran also was provided an opportunity to set forth his contentions during the January 2010 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the January 2010 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Based in part on information obtained at the hearing, the Board remanded the issues for additional development.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor has he identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

1.  Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, a veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for a bilateral foot disorder.  At the January 2010 hearing while discussing the service-connected psoriasis, the Veteran testified that the symptoms he experienced on his feet were more severe than on other areas of his body and that his foot rash had begun to spread up the backs of his legs.  See testimony from January 2010 hearing.  

The record reflects that the Veteran experienced rash-like symptoms on his feet during service (treatment note of May 2004) and following service (2009 VA examination report).  The Board remanded this claim in 2010 to provide the Veteran with a VA examination to determine if the symptoms associated with the Veteran's feet were, in fact, a disability other than the service-connected psoriasis.  This examination occurred in September 2010.  There, the examiner found no evidence of psoriasis on the Veteran's feet.  X-rays of the both the right and left feet were normal, and the examiner concluded there were essentially negative findings for foot pathology at the time of the examination.  The Veteran has not claimed a bilateral foot disorder, other than what has impacted the skin on his feet.  See, e.g., September 2005 VA examination report (denying any foot problems) and January 2010 testimony.  The Board finds that any skin disorder on the Veteran's feet is part of the service-connected psoriasis, as there was no separate skin disorder involving the feet at the time of the September 2010 VA examination.  The Veteran had undergone additional VA skin examinations, and no medical professional has diagnosed a separate skin disorder involving the feet.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a bilateral foot disability other than psoriasis.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, as the weight of medical evidence fails to support the Veteran's claim for service connection for a bilateral foot disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Increased Ratings 

The Veteran alleges that his service-connected disabilities of the right knee, the left hip, skin, and GERD are worse than the evaluations that have been assigned during the appeal period.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

a.  Right Knee Disability 

The Veteran is in receipt of two separate ratings for the right knee.  One of the ratings is based upon limitation of motion and the other is based on instability.  The Board will address each of these disabilities separately.  

i. 
Limitation of motion

The Veteran's right knee disability based upon limitation of motion is currently rated under 38 C.F.R. § 4.71a, DC 5260, and the RO has staged the rating during the appeal period.  Specifically, the service-connected disability is 10 percent disabling prior to May 29, 2009, and 20 percent disabling thereafter.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Under DC 5260, a higher 20 percent rating is warranted where flexion is limited to 30 degrees.  A 20 percent rating is warranted when flexion is limited to 15 degrees.  Id.  Under DC 5261, a 10 percent evaluation is warranted where extension is limited to 10 degrees. 

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis). 

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against initial evaluations in excess of those assigned by the RO.  For example, prior to 2009, the evidence does not support limitation of flexion to 30 degrees.  Additionally, at the time of the September 2005 VA examination, the Veteran's range of motion of the right knee was from 0 to 116 degrees, and then after repetitive motion was to 125 degrees.  At the time of the November 2006 VA examination, the Veteran's range of motion was 0 to 120 degrees even after repetitive motion.  Thus, these ranges of motion do not establish a basis to grant an evaluation in excess of 10 percent prior to May 2009 based upon limitation of flexion.  

At the time of the May 2009 VA examination, the Veteran's range of motion was from 0 to 90 degrees in the right knee, but then was 0 to 36 degrees following repetitive motion, and the RO granted a 20 percent rating at that time based upon the 36 degrees of flexion after repetitive motion.  The Board finds that the preponderance of the evidence is against the grant of an evaluation in excess of 20 percent as of May 2009.  The 30 percent rating contemplates flexion to 15 degrees, and the Veteran's flexion was to 36 degrees after repetitive motion.  At the July 2010 VA examination, the Veteran's range of motion was from 0 to 110 degrees and did not change after repetitive motion.  At the May 2014 VA examination, the Veteran's range of motion was from 0 to 130 degrees, which did not change after repetitive motion.  Such ranges of motion do not meet the criteria for a 30 percent rating under DC 5260, which contemplates limitation of flexion to 15 degrees.  

Even considering any functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Veteran's right knee disability does not meet the criteria for a higher 20 percent rating under DC 5260 prior to May 2009 or a higher 30 percent as of May 2009.  The RO's initial assignment of a 10 percent rating under DC 5260 was based on the Veteran's symptoms of pain and functional loss, even though objective evidence revealed his range of motion was only slightly limited.  The RO properly increased the Veteran's rating as of May 2009, when a VA examination at that time showed limitation of flexion to 36 degrees after repetitive motion.  However, at that time, the examiner specifically noted that there was no evidence of any weight-bearing abnormality and that the Veteran's gait was normal.  The evidence does not reflect functional impairment congruent with ratings higher than already assigned.  The additional limitations reflected by the Veteran's reports of not being able to stand for long periods of time are already contemplated in the assigned 10 and 20 percent ratings.  In November 2012, a VA examiner noted that the Veteran's gait was steady.  A June 2013 VA treatment record shows that the Veteran reported he was going to Africa, which shows that he can travel and for long distances.  At the time of the May 2014 VA examination, the examiner made a specific finding that the Veteran had 5/5 strength in his right right lower extremity with both flexion and extension of the knee.  These facts establish that the Veteran's weakness is no more than mild.  Thus, even when considering such factors, the Veteran's right knee has not been shown to be so disabling as to result in a higher 20 percent and 30 percent ratings based on limitation of flexion.  

The preponderance of the evidence is also against a finding that the Veteran is entitled to a separate compensable rating for limitation of extension under DC 5261.  Even when considering DeLuca factors of pain, the evidence does not show right knee extension limited to a compensable 10 degrees.  In fact, in all the VA examinations conducted during the appeal period from 2005 to 2014, the Veteran's extension has been 0 degrees even after repetitive motion.  Thus, the Veteran is not entitled to a separate compensable rating for limitation of extension under Code 5261.  VAOPGCPREC 9-2004.

Finally, medical professionals have examined the Veteran's right knee and made specific findings that he does not have a patellar or meniscus abnormality to warrant consideration of a separate rating under DCs 5258 and 5259.  

The Board has also considered whether staged ratings are appropriate that differ from the ones the RO assigned.  The increase to a 20 percent rating as of May 2009 was appropriate, as, at that time, the Veteran's flexion was definitely worse than it had been in 2005 and 2006.  However, since 2009, the Veteran's flexion has not been limited to 36 degrees.  Accordingly, the current staged ratings are appropriate.  

      ii.  Instability

Under VAOPGCPREC 23-97, the Veteran may be assigned separate ratings for limitation of motion under DC 5260 or 5261 and for instability under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  The RO has awarded the Veteran service connection for right knee instability and assigned a 10 percent rating under DC 5257, effective July 28, 2010.

Under DC 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 5257.  The words slight, moderate, and severe are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  

The Board finds that the preponderance of the evidence is against a separate, compensable rating for instability prior to July 28, 2010, and against an initial rating in excess of 10 percent as of July 28, 2010.  The RO granted instability as of July 28, 2010, as that was the first documented evidence where a medical professional found instability.  Prior to that time, however, there were affirmative findings by medical professionals that the Veteran did not have instability in the right knee.  For example, in the September 2005 VA examination report, the examiner specifically found that there was no instability in the anterior cruciate, medial cruciate, lateral cruciate, and posterior cruciate ligaments.  In the November 2006 VA examination report, the examiner stated that there was no instability in the right knee.  In the July 2010 VA examination report, however, the examiner stated the Veteran had medial/lateral instability and described it as mild.  This is the first documented evidence of the right knee having instability.  Such evidence is against a finding that the Veteran has any more than mild instability in the right knee.  The July 2010 VA examiner described it as mild.  Additionally, in the May 2014 VA examination report, the examiner made specific findings that the Veteran's right knee had no anterior instability, posterior instability, medial-lateral instability, and no patellar subluxation.  Thus, since July 2010, there is competent evidence that the Veteran has no more than mild instability in the right knee, and thus warrants no more than a 10 percent evaluation under DC 5257.

In summary, the Board concludes that a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent for a right knee disability based on instability as of July 2010 for the reasons explained above.  

b.  Left hip strain 

The Veteran's left hip strain is evaluated as 10 percent disabling under DC 5252.  

Normal hip joint motion is from 0 degrees to 125 degrees of flexion and abduction is from 0 degrees to 45 degrees. 38 C.F.R. § 4.71a, Plate II (2012).

Diagnostic Code 5252 provides for a higher 20 percent rating where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5252.

Diagnostic Code 5251 provides for a 10 percent evaluation for extension of the thigh limited to 5 degrees.  38 C.F.R. § 4.71a, DC 5251.

Finally, Diagnostic Code 5253 provides for a 10 percent evaluation for limitation of rotation of the thigh of (cannot toe-out more than) 15 degrees, or limitation of adduction (cannot cross legs).  A 20 percent evaluation is warranted for limitation of adduction of the thigh where motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for left hip strain.  The Veteran's flexion has ranged from 50 degrees to 120 degrees throughout the appeal period, which includes ranges after repetitive motion, which does not support the finding of a 20 percent rating under DC 5252, as such rating contemplates 30 degrees of flexion.  Again, the Veteran's flexion has been, at worst, 50 degrees.  For example, in September 2005, the Veteran's flexion was to 100 degrees and then 90 degrees after repetitive motion.  In November 2006, the Veteran's flexion was to 100 degrees and was to 120 degrees after repetitive motion.  In May 2009, the Veteran's flexion was to 50 degrees, including after repetitive motion.  In July 2010, the Veteran's flexion was to 80 degrees and then to 56 degrees after repetitive motion.  In May 2014, the Veteran's flexion was to 110 degrees, including after repetitive motion.  Therefore, a 20 percent rating under DC 5252 is not warranted.

As mentioned above, VA General Counsel held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004.  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.

The Board finds that such holding would apply to limitation of motion of the thigh.  Thus, the Board has considered whether the Veteran would be entitled to separate ratings for extension or another movement of the thigh, since extension has its own DC and abduction, adduction, and rotation have its own DC.  However, the Board finds that the preponderance of the evidence is against a separate rating under any additional DC.  Specifically, none of the ranges of motion reported in the examination reports, covering a nine-year period, establish extension, abduction, adduction, and rotation that are compensable.  For example, the Veteran's extension has ranged from 15 degrees to 25 degrees, which also includes ranges after repetitive motion.  In the May 2014 VA examination report, the examiner merely checked the box that said the Veteran's extension was greater than 5 degrees, but such would indicate that the Veteran's extension was not compensable.  In order to warrant a compensable rating for limitation of extension, it must be less than 5 degrees.  These ranges of extension would not meet the criteria for a compensable rating under DC 5251.

Not all of the examination reports provide abduction, adduction, and rotation of the left hip, however, of the reports that address such motions, none of them fall under a compensable rating.  For example, in September 2005, the Veteran had 40 degrees of abduction and then 35 degrees after repetitive motion.  The Veteran was able to perform adduction at that time, which is being able to cross ones legs.  In May 2009, the Veteran's abduction was to 35 degrees.  (The examiner did not provide abduction after repetitive motion.)  In July 2010, the Veteran's abduction was 34 degrees and then to 28 degrees after repetitive motion.  In the May 2014 VA examination report, the examiner noted that abduction was not lost beyond 10 degrees, that the Veteran could cross his legs, and that he could toe-out more than 15 degrees.  In order to warrant a compensable rating for abduction, motion must be lost beyond 10 degrees.  In order to warrant a compensable rating for adduction, the Veteran cannot be able to cross his legs.  In order to warrant a compensable rating for rotation, the Veteran cannot be able to toe-out more than 15 degrees.  The ranges of abduction, adduction, and rotation described in the medical records would not meet the criteria for a compensable rating under DC 5253.

Even considering any functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Veteran's left hip disability does not meet the criteria for a higher 20 percent rating under DC 5252 or a separate rating under DCs 5251 and 5253.  In November 2012, a VA examiner noted that the Veteran's gait was steady.  A June 2013 VA treatment record shows that the Veteran reported he was going to Africa, which shows that he can travel and for long distances.  In the May 2014 VA examination report, the examiner stated the Veteran had 5/5 strength with hip flexion, hip extension, and hip abduction.  Not all examiners addressed strength in the Veteran's hip, however, the Board finds that the fact that the Veteran still had 5/5 strength in this left hip in May 2014 is indicative of the fact that the Veteran's disability has remained stable.  He has reported using a cane and a knee brace, but he still has full strength in his left lower extremity.  As noted above, in a May 2009 VA examination report, the examiner stated there was no evidence of any weight-bearing abnormality and that the Veteran's gait was normal.  The additional limitations reflected by the Veteran's reports of not being able to stand for long periods of time have already been taken into consideration in the assigned 10 percent rating.  Thus, even when considering such factors, the Veteran's left hip has not been shown to be so disabling as to result in a higher 20 percent rating based on limitation of flexion or a separate rating based upon limitation of extension, abduction, adduction, or rotation.  

The Board has considered whether staged ratings are appropriate under DC 5252.  See Fenderson, supra.  The Board finds that the Veteran's left hip has been consistent for the entire time period on appeal.  The record does not indicate any significant increase or decrease in such symptoms during the appeal period and symptoms warranting a higher rating based on limitation of other motions have not been shown.  Accordingly, staged ratings are not warranted for left hip strain.

c.  Psoriasis

The Veteran is service-connected for psoriasis, which has been evaluated as 10 percent disabling under DC 7816 throughout the appeal period.  

Under DC 7816, a higher 20 percent rating is warranted if between 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118.

Additionally, under Diagnostic Code 7816, psoriasis can also be rated as disfigurement of the head, face, and neck under Diagnostic Code 7800 or for scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability.  Id.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent.  The evidence shows that during the appeal period, the Veteran's psoriasis has not risen to the level of covering between 20 and 40 percent of the Veteran's entire body or of the exposed area or that he needed systemic therapy.  For example, in September 2005, the Veteran had psoriasis on the right and left elbows, and a 5 millimeter spot on the phallus.  The examiner estimated the total percent of the body affected to be less than 5 percent.  The examiner stated that there was no scarring and no disfiguring lesions on the head, face, and neck.  In November 2006, the examiner estimated that there was less than 5 percent of both the total body and exposed areas affected.  In May 2009, the examiner estimated that less than 5 percent of the Veteran's exposed area was affected and that greater than 5 percent but less than 20 percent of the total body was affected by psoriasis.  In July 2010, the examiner stated that it was less than 5 percent of both the exposed area and total body area that was affected.  At that time, he had psoriasis on the right thigh and forehead.  In December 2013, the examiner stated that there was less than 5 percent of the total body that was affected and zero percent of the exposed area was affected.  In order to warrant an increased rating, the Veteran's psoriasis needed to have affected 20 to 40 percent of the entire body or exposed areas or the use of systemic therapy, neither of which has been shown.

The VA treatment records support what is demonstrated in the VA examination reports.  In VA treatment records, covering a six-year period, the examiner regularly reported physical findings pertaining to the Veteran's skin and would report that the Veteran's skin was normal.  See June 2007, January 2008, August 2008, August 2009, June 2010 (examiner noted that psoriasis was under control), December 2011, November 2012, and September 2013 VA treatment records.  While the Veteran testified at the January 2010 hearing that he felt that 30 to 50 percent of his body was covered in psoriasis, no medical professional has reported such percentage when examining the Veteran.  Of record are VA examinations and treatment records that cover an eight-year period, which includes periods of time in the winter, when the Veteran claims that the psoriasis is worse, and at no time was there an indication that more than 20 percent of the Veteran's body was impacted by psoriasis.  The Board accords high probative value to the numerous clinical findings in determining the percentage of the body affected.  The preponderance of the evidence is against a finding that the Veteran's psoriasis covers between 20 and 40 percent of his body, either total or exposed.  The Veteran has consistently reported that he uses only topical cream for the psoriasis, which is not indicative of systemic therapy.  The Board finds that there is no evidence that the Veteran is under systemic treatment for his psoriasis, and the Veteran has not contended such.  Moreover, the December 2013 VA examiner specifically stated that the Veteran is on topical therapy.  

The Veteran's disability is also ratable based on disfigurement or scarring.  While the Veteran alleges he has scarring, medical professionals made specific findings that there is no residual scarring or disfigurement.  The Board again accords high probative value to the clinical findings made my professionals who are trained to examine the skin and describe the demonstrated findings.

The Board has considered whether staged ratings are appropriate under DC 7816.  See Fenderson, supra.  The Board finds that the Veteran's psoriasis has been consistent for the entire time period on appeal.  Again, of record are medical findings covering an eight-year period and do not show that the psoriasis is any more than 10 percent disabling. Accordingly, staged ratings are not warranted for psoriasis.

d.  GERD

The Veteran's service-connected GERD has been evaluated as 10 percent disabling under DC 7346 throughout the appeal period.  GERD is not listed specifically in the Rating Schedule, and the most analogous diagnostic code for the Veteran's GERD is Diagnostic Code 7346 (hiatal hernia).  38 C.F.R. § 4.20 (providing for rating by analogy). 

38 C.F.R. § 4.114 provides that ratings under Diagnostic Codes 7301 through 7329, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  The evidence discussed below establishes that Diagnostic Code 7346 reflects the dominant disability picture.

Under Diagnostic Code 7346 for hiatal hernia, a 10 percent rating is warranted for disability manifested by two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for GERD.  The Veteran has reported experiencing the symptoms described in the 30 percent rating, such as dysphagia, pyrosis, and regurgitation; however, there is competent evidence from medical professionals that the Veteran does not have considerable impairment of health.  Additionally, the Board finds that the preponderance of the evidence is against a finding that the Veteran has persistent recurrent symptoms of epigastric distress.  For example, in September 2005, the Veteran denied any reflux of food contents, nausea, and vomiting.  The examiner noted that the Veteran's nutritional status was normal.  In November 2006, the Veteran denied vomiting, dysphagia, and regurgitation, but he reported pyrosis.  The examiner wrote that the Veteran was currently asymptomatic and that when he had symptoms, over-the-counter medication or food would resolve the symptoms.  In May 2009, he reported worse symptoms, as he stated he had nausea, vomiting, which he described weekly, dysphagia, heartburn, and regurgitation.  The examiner wrote that there was no evidence of anemia, significant weight loss, or malnutrition.  While the Veteran reported more severe symptoms at the May 2009 examination, in August 2009, three months later, he denied heartburn, abdominal pain, nausea, or vomiting.  

The Veteran reported more severe symptoms in July 2010, where he described having nausea daily, esophageal distress several times a week, pyrosis, and regurgitation.  That examiner stated there was no evidence of anemia or bleeding associated with GERD.  He added that the Veteran was in good health.  In March 2011, the Veteran reported having heartburn, but denied nausea and reported occasional vomiting.  A June 2013 VA treatment record shows that the Veteran reported he was going to Africa, which shows that he was well enough to travel a long distance.  In September 2013, he specifically denied heartburn, abdominal pain, nausea or vomiting.  The examiner described the Veteran as well developed, well nourished, and in no acute distress.  In May 2014, the Veteran reported having dysphagia, reflux, regurgitation, and vomiting, but specifically denied that this disability impacted his ability to work.  At no time did a medical professional indicate that the Veteran's health was negatively impacted by GERD. 

As set forth, the Veteran reports extensive symptoms not controlled by medication.  The Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  Objectively, however, the evidence does not show that his condition is productive of considerable impairment of health.  That is, laboratory tests do not show anemia and there are no signs of unintended weight loss or malnutrition.  The Veteran's disability picture related to GERD does not more nearly approximate a 30 percent rating at any time during the appeal period.  A staged rating is not warranted.

e.  Extraschedular Consideration

The Board has also considered whether referral for extraschedular ratings for the right knee, left hip, psoriasis, and GERD are appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As explained above, the Veteran's right knee disability is manifested by pain, limitation of motion, instability, fatigue, and weakness.  The Veteran's left hip strain is manifested by limitation of motion, pain, fatigue, and weakness. The pertinent diagnostic codes in 38 C.F.R. § 4.71a in conjunction with DeLuca factors contemplate these symptoms.  Hence, the rating criteria reasonably describe the Veteran's right knee and left hip disabilities.  In short, there is no indication in the record that the average industrial impairment from his right knee and left hip disabilities would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.  

The Veteran's psoriasis is manifested by break-outs on the body, which are reasonably described by the rating criteria.  The Veteran's GERD symptoms of nausea, vomiting, dysphagia, and pyrosis are contemplated by the rating criteria.  There is no indication in the record that the average industrial impairment from psoriasis or GERD would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, applying Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Veteran has a combined evaluation of 80 percent and is able to work full time as a taxidermist.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to service connection for a foot disability is denied.

Entitlement to initial disability ratings in excess of 10 percent prior to May 29, 2009, and in excess of 20 percent as of May 28, 2009, for right patellofemoral pain syndrome is denied.

Entitlement to an initial disability rating in excess of 10 percent for right knee instability is denied.

Entitlement to an initial disability rating in excess of 10 percent for residuals of a left hip injury is denied.

Entitlement to an initial disability rating in excess of 10 percent for psoriasis is denied.

Entitlement to an initial disabling rating in excess of 10 percent for GERD is denied.  



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


